Citation Nr: 1529856	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 2003 to January 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's PTSD symptoms have not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

This matter was filed as a fully developed claim (FDC) pursuant to Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran is to submit all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the Veteran.  See VA Form 21-526EZ. 

The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

VA also has a duty to assist the Veteran, including obtaining relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  To participate in the fully developed claims process, the Veteran agreed to submit all private treatment records relevant to the claim.  In addition, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran was provided VA examinations in April 2013 and October 2014.  The examiners reviewed the claims file, examined the Veteran, and provided detailed reports addressing his symptoms.  Therefore, the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.    § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran had a VA examination in April 2013.  The Veteran reported that he was married with one child.  He described his relationship with family members as "fair" and indicated that he isolates socially.  He had been employed with his current employer since 2012.  He reported that since his last examination, his PTSD symptoms had increased in frequency and severity and that he transferred from one office to another because living in the city incited his PTSD symptoms such as anxiety, hypervigilance, and discomfort in crowds.  He said his symptoms caused him to fall behind in work production and to have several verbal confrontations with supervisors.  Veteran said his symptoms have worsened to the point that he is considering counseling.  His symptoms included recurrent and distressing recollections and dreams of the event; acting or feeling as if the traumatic event were recurring; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings, conversations, activities, places and people that tend to arouse recollections of the trauma; markedly diminished interest or participation in activities; feelings of detachment from others; restricted range of affect; sleep disturbances; irritability and outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  More specifically, symptoms included depressed mood; anxiety; panic attacks that occur weekly or less; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55.

In his April 2013 notice of disagreement, the Veteran stated that he had a difficult time dealing with his PTSD and that it had a profound affect on his personal and professional life.  He reported that he had become isolated from his friends and family; struggled to keep up at work; worried about maintaining employment in the long term; and worried about being able to take care of his family.  He indicated that he has not sought treatment for his condition because he finds it hard to talk about.

In a May 2013 statement, he said he told the examiner that he had been having suicidal thoughts but that the symptom was not discussed in the rating decision.

In a May 2013 statement, the Veteran's wife submitted a statement.  She indicated that the Veteran was withdrawn and depressed.  She said he started to isolate himself refused to talk about his experiences in Iraq.  She reported that he began to have difficulties at work, which was uncharacteristic for him as he had always been an overachiever.  He no longer wanted to go out on the weekends or socialize with friends.  He gave up on law school and no longer had goals.  The Veteran was unemployed for about a year when he went back to school; however, he finished only one year of the program.  She noted that he was employed but that he had been struggling with the job.  She described the Veteran as stressed and worried about his job and his performance.  She also noted that he had periods of serious depression and anxiety.  She said he confessed to her that he had had suicidal thoughts but he refused to seek treatment.

The Veteran had another VA examination in October 2014.  The examiner stated that the Veteran still lived with his wife and child; however, there was marital strain and he was considering marital counseling.  He was employed but had difficulties with concentration and irritability which affected his job performance and ability to get along with others.  He reported that he was not being treated for PTSD.  He was worried about privacy and ability to find time to attend appointments.  He reported ongoing anxiety symptoms, occasional depressed mood, and a history of passive suicidal ideation.  The suicidal ideation was most intense when he first returned from deployment but had continued intermittently.  He denied ever having a plan to harm himself and had no history of suicide attempts.  He did not endorse any current plan or intent to harm himself.

Symptoms included recurrent distressing dreams of or related to the traumatic event; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event; persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; problems with concentration; and sleep disturbance.  More specifically, the examiner noted depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner stated that the Veteran presented with anxious mood, flat affect, and good eye contact.  He was casually and appropriately dressed and well-groomed.  He was polite and cooperative.  The examiner did not observe evidence of perceptual disturbances or a formal thought disorder.  The Veteran's thought process was linear and goal-directed and his thought content was appropriate to questions asked.  Based on the Veteran's report and current evaluation, the examiner found that the Veteran's symptoms were unchanged since his last examination in April 2013.  The Veteran indicated that previous evidence provided such as passive suicidality and irritability in the workplace were not adequately addressed in his rating decision.  He noted that his experiences had not worsened over the past year.  The examiner opined that his symptoms exert a mild to moderate negative impact on his social and occupational functioning.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Board has reviewed all of the evidence, including the lay statements, but finds a rating in excess of 50 percent for PTSD is not warranted for any period during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The Veteran's symptoms include but are not limited to depressed mood, anxiety, panic attacks (weekly or less often), and chronic sleep impairment, which are noted to be of the severity to warrant a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  He also has flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which are noted to be of the severity to warrant a 50 percent rating.  Id.  Finally, he has had intermittent passive suicidal ideation and difficulty in adapting to stressful circumstances, which are noted to be of the severity to warrant a 70 percent rating.  Id.  However, the frequency, severity, and duration of these symptoms, as well as symptoms such as isolative behavior, hypervigilance, irritability and anger without violence, and difficulty concentrating, do not support the overall assignment of a rating in excess of 50 percent as the evidence does not show that these symptoms have caused occupational and social impairment in most areas.  Mauerhan, 16 Vet. App 436.  As noted in both VA examination reports, the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Moreover, the October 2014 examiner stated that the Veteran's symptoms resulted in mild to moderate negative impact on his social and occupational functioning.  Notably, these findings match the criteria for a 30 percent rating.  However, the frequency, severity, and duration of his symptoms, including but not limited to flattened affect, less than weekly panic attacks, depressed mood, anxiety, difficulty in establishing and maintaining relationships, difficulty in adapting to stressful circumstances, and intermittent passive suicidal ideation, supports the current 50 percent rating.  

A rating in excess of 50 percent for PTSD is not warranted because while he reported intermittent passive suicidal ideation and the April 2013 examiner noted difficulty adapting to stressful circumstances, he has not had symptoms such as or similar to the severity of the following: obsessional rituals or have intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  As noted by the October 2014 examiner, the Veteran had good eye contact, was appropriately dressed and well-groomed, and was polite and cooperative.  The examiner did not observe perceptual disturbances or a formal thought disorder.  The Veteran's thought process was linear and goal-directed and his thought content was appropriate to questions asked.  The Veteran remained employed, with some challenges, and had a fair relationship with his family.  Thus, while he endorsed two symptoms listed under the criteria for a 70 percent rating, the Board cannot find that his symptoms as a whole are of the severity, frequency and duration to cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood or even total occupational and social impairment.

The Board has considered whether referral for an extraschedular rating is warranted for each increased rating claim before the Board.  Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of each of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, when comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating.  Ratings in excess of the 50 percent currently assigned are provided for certain manifestations of PTSD, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned 50 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  Based on all of the evidence of record, the Board finds that the frequency, severity and duration of his symptoms do not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  His disability picture as a whole is more adequately described under the criteria for a 50 percent rating.  The appeal is denied.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board notes that the Veteran has been employed during the pendency of the claim.  Further, he has not indicated that he is not able to maintain his employment as a result of his PTSD.  In the absence of a history of unemployability due to PTSD, or other competent evidence suggestive of unemployability due to PTSD, the Board finds Rice is inapplicable.  


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


